        Case 1:19-cv-10283-KPF Document 17 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELSIN AMAY SAMANIEGO and HENRY
AMAY SAMANIEGO, individually and
on behalf of all others similarly
situated,
                          Plaintiffs,
                                                   19 Civ. 10283 (KPF)
                   -v.-
                                                 DEFAULT JUDGMENT
HKS BUILDERS & CONSULTANTS
INC., and AMARJIT SINGH, as an
individual,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On September 15, 2020, the Court ordered Defendants HKS Builders &

Consultants Inc. and Amarjit Singh to show cause, in writing on or before

October 16, 2020, why default judgment should not be entered against them

for their nonparticipation and failure to comply with the Court’s Orders. (Dkt.

#14). Defendants having not responded to the Court’s Order, the Court finds

them to be in default. Accordingly, it is hereby ORDERED, ADJUDGED, AND

DECREED that Plaintiffs have judgment in their favor against Defendants HKS

Builders & Consultants Inc. and Singh.

      Plaintiffs are ORDERED to submit to the Court, on or before November

23, 2020, a schedule of proposed damages, attorney’s fees, and costs to be

assessed against Defendants.

      The Clerk of Court is directed to mail a copy of this Judgment and Order

to Defendants at: 2511 3rd Avenue, Bronx, NY 10472.
Case 1:19-cv-10283-KPF Document 17 Filed 10/23/20 Page 2 of 2
